Appeal by the People pursuant to CPL 450.20 (subd 4) from an amended sentence of the Supreme Court, Queens County, imposed September 23, 1976 (see CPL 460.10, subd 6), upon defendant’s conviction of arson in the second degree, a class B felony, upon a jury verdict. Sentence reversed, on the law, and case remanded to Criminal Term for resentence in accordance herewith. In view of the fact that defendant was convicted of arson in the second degree, a class B felony (Penal Law, § 150.15), the intermittent sentence imposed was invalid as a matter of law. Such a sentence may only be imposed upon a conviction of a class D or E felony, or for an offense not a felony, provided the defendant is not a second or persistent felony offender (Penal Law, § 85.00). Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.